                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

UNITED STATES OF AMERICA,                        )
                                                 )
vs.                                              )    CRIMINAL ACTION 15-00238-KD-B
                                                 )
JONATHAN MAURICE HACKWORTH,                      )
                                                 )
               Defendant.                        )

                                             ORDER

       This action is before the Court on Jonathan Maurice Hackworth’s petition for early

termination of his supervised release term (doc. 59). Upon consideration, and for the reasons set

forth herein, the Motion is denied.1

       Hackworth pleaded guilty to Count One of the Superseding Indictment charging felon in

possession of ammunition (doc. 39). On August 4, 2016, he was sentenced to serve twelve

months and one day (doc. 52). He was released from custody on July 17, 2017 and began his

three-year term of supervised release.

       Hackworth moves the Court for early termination of his supervision. He states that he has

the opportunity to start his own transportation company, but his travel restrictions prevent his

business from performing to its full potential and hinder the growth of his business.

       At the Court’s request, Hackworth’s former and current Probation Officers have given

their opinions. His former Probation Officer objects to early termination because of Hackworth’s




1
 No evidentiary hearing is necessary. United States v. Reagan, 162 Fed. Appx. 912, 913 (11th Cir.
2006) (“A refusal to terminate supervised release does not constitute a modification of the term of
supervised release. Accordingly, the district court was not required to hold an evidentiary hearing
before denying Reagan's motion.”); United States v. Smith, No. 3:88-CR-215-J-12, 2010 WL
716495, at *2 (M.D. Fla. Feb. 25, 2010) (same) (citing United States v. Reagan, 162 Fed. Appx. at
913).
(Continued)
violent criminal history.2 His current Probation Officer states that Hackworth has been in

compliance during supervision. However, Hackworth’s risk assessment rating falls within the

range for which the U.S. Probation Office does not generally recommend early termination.

       Pursuant to 18 U.S.C. § 3583(e)(1), after consideration of the relevant factors in 18 U.S.C.

§ 3553(a), the Court may “terminate a term of supervised release and discharge the defendant

released at any time after the expiration of one year of supervised release, pursuant to the

provisions of the Federal Rules of Criminal Procedure relating to the modification of probation, if

it is satisfied that such action is warranted by the conduct of the defendant released and the interest

of justice.” 18 U.S.C. § 3583(e)(1).

       The Court has considered the “nature and circumstances of the offense”, Hackworth’s

“history and characteristics”, the “need for the sentence imposed … to afford adequate deterrence

to criminal conduct”, and to “protect the public from further crimes of the defendant”. 18 U.S.C. §

3553(a)(1), (a)(2)(B)&(C).

       Upon consideration of the foregoing, the Court finds that early termination would not serve

the “need for the sentence imposed … to afford adequate deterrence to criminal conduct”, and to

“protect the public from further crimes of the defendant”. 18 U.S.C. § 3553(a)(2)(B)&(C). Again,

the Court commends Hackworth for the improvements in his life since release from prison.

However, the relevant factors discussed herein weigh in favor of denying his motion for early

termination. Specifically, but not limited to, the need for Hackworth’s continued supervision to

adequately deter criminal conduct and protect the public from further crimes.3


       2
           Hackworth’s criminal history shows a conviction for attempted murder in 2003.
       3
          Previously, the Court considered the need for the sentence to provide correctional
treatment in an effective manner. 18 U.S.C. § 3553(a)(2)(D). However, Hackworth has not
required drug treatment during supervision. His current Probation Officer reports that he has
complied with reporting requirements and tested negative for drugs.

                                                  2
       Accordingly, the Court is not satisfied that early termination is warranted by Hackworth’s

conduct and the interests of justice. 18 U.S.C. § 3583(e)(1).

       The Clerk is directed to mail a copy of this Order to Hackworth.

       DONE and ORDERED this the 6th day of February 2020.



                                              /s / Kristi K. DuBose
                                              KRISTI K. DuBOSE
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                  3
